           Case 19-04309-5-SWH                    Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                                  Page 1 of 23


Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NORTH CAROLINA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Porters Neck Country Club, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  8403 Vintage Club Drive
                                  Wilmington, NC 28411
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New Hanover                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.portersneckcountryclub.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
           Case 19-04309-5-SWH                         Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                                      Page 2 of 23
Debtor    Porters Neck Country Club, Inc.                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
           Case 19-04309-5-SWH                     Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                                      Page 3 of 23
Debtor   Porters Neck Country Club, Inc.                                                           Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
           Case 19-04309-5-SWH                    Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                                     Page 4 of 23
Debtor    Porters Neck Country Club, Inc.                                                          Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 19, 2019
                                                  MM / DD / YYYY


                             X   /s/ David Adams                                                          David Adams
                                 Signature of authorized representative of debtor                         Printed name

                                         President and Member of the Board of
                                 Title   Trustees




18. Signature of attorney    X   /s/ Jason L. Hendren                                                      Date September 19, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jason L. Hendren
                                 Printed name

                                 Hendren, Redwine & Malone, PLLC
                                 Firm name

                                 4600 Marriott Drive
                                 Suite 150
                                 Raleigh, NC 27612
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (919) 420-7867                Email address      jhendren@hendrenmalone.com

                                 NC State Bar 26869 NC
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
        Case 19-04309-5-SWH                             Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                          Page 5 of 23




 Fill in this information to identify the case:

 Debtor name         Porters Neck Country Club, Inc.

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NORTH CAROLINA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          September 19, 2019                      X /s/ David Adams
                                                                       Signature of individual signing on behalf of debtor

                                                                       David Adams
                                                                       Printed name

                                                                       President and Member of the Board of Trustees
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             Case 19-04309-5-SWH                             Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                                             Page 6 of 23


 Fill in this information to identify the case:
 Debtor name Porters Neck Country Club, Inc.
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NORTH                                                                                    Check if this is an
                                                CAROLINA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Big Sky Design, Inc.                                            business debt                                                                                              $3,924.33
 Attn: Managing
 Agent
 4037 Masonboro
 Loop Road
 Wilmington, NC
 28409
 Chambliss & Rabil                                               business debt                                                                                            $38,983.03
 Attn: Managing
 Agent
 3614 Haworth Drive
 Raleigh, NC 27609
 Clubessential, LLC                                              business debt                                                                                              $7,727.58
 Attn: Managing
 Agent
 PO Box 936267
 Atlanta, GA 31193
 Coastal Chemical &                                              business debt                                                                                              $4,777.11
 Paper, Inc.
 Attn: Managing
 Agent
 2045 Corporate
 Drive
 Wilmington, NC
 28405
 Coca-Cola Bottling                                              business debt                                                                                              $4,130.25
 Co.
 Attn: Managing
 Agent
 P.O. Box 602937
 Charlotte, NC
 28260-2937
 Diversified Energy                                              utilities                                                                                                  $5,967.65
 Attn: Managing
 Agent
 P.O. Box 10192
 Wilmington, NC
 28404

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 19-04309-5-SWH                             Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                                             Page 7 of 23



 Debtor    Porters Neck Country Club, Inc.                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Duke Energy                                                     utilities                                                                                                  $4,604.24
 Progress
 Attn: Managing
 Agent
 PO Box 1003
 Charlotte, NC 28201
 Green Resource                                                  business debt                                                                                            $11,673.71
 Attn: Managing
 Agent
 P.O. Box 429
 Colfax, NC 27235
 Illuminate Electrical                                           business debt                                                                                              $2,520.92
 Services
 Attn: Managing
 Agent
 P.O. Box 905
 Carolina Beach, NC
 28428
 Inland Seafood                                                  business debt                                                                                              $3,299.67
 Attn: Managing
 Agent
 Atlanta, GA 31145
 Lowes                                                           business debt                                                                                              $8,220.14
 Attn: Managing
 Agent
 P.O. Box 530954
 Atlanta, GA
 30353-0954
 Mid-Atlantic                                                    business debt                                                                                            $30,932.00
 Specialties, Inc.
 Attn: Managing
 Agent
 P.O. Box 98749
 Raleigh, NC 27624
 Port City Staffing                                              business debt                                                                                            $10,528.44
 Attn: Managing
 Agent
 P.O. Box 7660
 Wilmington, NC
 28406
 Porters Neck                                                    Sanctions              Disputed                                                                          $48,690.50
 Limited Partnership                                             14 CVS 2740
 c/o Oliver & Cheek,
 PLLC
 P.O. Box 1548
 New Bern, NC 28563




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
             Case 19-04309-5-SWH                             Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                                             Page 8 of 23



 Debtor    Porters Neck Country Club, Inc.                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Springer-Eubank Oil                                             business debt                                                                                              $4,164.78
 Co
 Attn: Managing
 Agent
 123 W. Shipyard
 Blvd.
 Wilmington, NC
 28412
 Sysco Food                                                      business debt                                                                                              $4,980.26
 Services
 Attn: Managing
 Agent
 P.O. Box 129
 Selma, NC 27576
 Titleist-Acushnet                                               business debt                                                                                              $4,717.39
 Company
 Attn: Managing
 Agent
 P.O. Box 670
 Oriental, NC 28571
 US Foods                                                        business debt                                                                                            $19,163.84
 Attn: Managing
 Agent
 P.O. Box 602211
 Charlotte, NC
 28260-2211
 Whalen Tennis                                                   business debt                                                                                              $6,710.32
 Company
 Attn: Managing
 Agent
 12 Amber Lane
 Asheville, NC 28803
 Wilson Sporting                                                 business debt                                                                                              $2,372.83
 Goods
 Attn: Managing
 Agent
 P.O. Box 3135
 Carol Stream, IL
 60132-3135




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
         Case 19-04309-5-SWH                            Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                                      Page 9 of 23

                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Porters Neck Country Club, Inc.                                                                           Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                               Security Class Number of Securities                       Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President and Member of the Board of Trustees of the corporation named as the debtor in this case, declare
under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the
best of my information and belief.



 Date September 19, 2019                                                       Signature /s/ David Adams
                                                                                            David Adams

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case 19-04309-5-SWH                           Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                      Page 10 of 23




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Porters Neck Country Club, Inc.                                                                Case No.
                                                                                     Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President and Member of the Board of Trustees of the corporation named as the debtor in this case, hereby verify that the

attached list of creditors is true and correct to the best of my knowledge.




 Date:       September 19, 2019                                           /s/ David Adams
                                                                          David Adams/President and Member of the Board of Trustees
                                                                          Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
        Case 19-04309-5-SWH       Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57     Page 11 of 23



    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




A. Craig Meck                          Alyson Jordan                      Arthur Fitzgerald
8529 Emerald Dunes Road                129 Hallbrook Farms Circle         400 Wild Dunes Circle
Wilmington, NC 28411                   Wilmington, NC 28411               Wilmington, NC 28411




Accutel-Edens Telecom, Inc.            American Pipe Cleaning             Arthur Miles
Attn: Managing Agent                   Attn: Managing Agent               8910 Mahogany Run
P.O. Box 12034                         P.O. Box 10417                     Wilmington, NC 28411
Wilmington, NC 28405                   Wilmington, NC 28404



Adam Toppercer                         American Tire Distributors         Atlanta Textile Distribution
1529 Portsmouth Place                  Attn: Managing Agent               Attn: Managing Agent
Wilmington, NC 28411                   Huntersville, NC 28070             P.O. Box 353
                                                                          Alpharetta, GA 30009



Adidas America, Inc.                   Andrew Ferko                       AutoZone, Inc.
Attn: Managing Agent                   410 White Columns Way              Attn: Managing Agent
Dept CH 19361                          Wilmington, NC 28411               7100 Market Street
Palatine, IL 60055-9405                                                   Wilmington, NC 28411



ADT                                    Andy Sondey                        Bankruptcy Administrator, EDNC
Attn: Managing Agent                   913 Saltwood Lane                  434 Fayetteville Street
P.O. Box 219044                        Wilmington, NC 28411               Suite 640
Kansas City, MO 64121-9044                                                Raleigh, NC 27601



Advantage Sport & Fitness, Inc.        Anthony Gallo                      Barewood Services
Attn: Managing Agent                   120 Hallbrook Farms Circle         PO Box 323
2255 N. Treiphammer Road               Wilmington, NC 28411               Hampstead, NC 28443
Ithaca, NY 14850



Alan Goldenberg                        Anthony Giordano                   Becky Phillips
350 South Collier Blvd                 557 Garden Terrace Dr              1409 Futch Creek Road
Apt: 1206                              #101                               Wilmington, NC 28411
Marco Island, FL 34145                 Wilmington, NC 28405



Alisa Brightman                        Anthony Magnetti                   Benny Wall
1800 Eastwood Rd #105                  8537 Galloway National Drive       8648 Fazio Drive
Wilmington, NC 28403                   Wilmington, NC 28411               Wilmington, NC 28411




Alsco                                  Armand Daniel                      Beth Black
Attn: Managing Agent                   8624 Bald Eagle Lane               813 Silver Leaf Place
P.O. Box 958                           Wilmington, NC 28411               Raleigh, NC 27609
Kinston, NC 28501
     Case 19-04309-5-SWH      Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57    Page 12 of 23




Big Sky Design, Inc.               Cape Fear Provisions               Coastal Chemical & Paper, Inc.
Attn: Managing Agent               Attn: Managing Agent               Attn: Managing Agent
4037 Masonboro Loop Road           4541 Technology Drive              2045 Corporate Drive
Wilmington, NC 28409               Wilmington, NC 28405               Wilmington, NC 28405



BMI                                Cape Fear Utility Authority        Cobra Golf, Inc.
Attn: Managing Agent               Attn: Managing Agent               Attn: Managing Agent
P.O. Box 630893                    235 Goverment Center Drive         P.O. Box 74008948
Cincinnati, OH 45263-0893          Wilmington, NC 28403-7618          Chicago, IL 60674-8948



Bobcat of Wilmington               Carl Robinson                      Coca-Cola Bottling Co.
Attn: Managing Agent               8704 Interlachen Circle            Attn: Managing Agent
P.O. Box 91327                     Wilmington, NC 28411               P.O. Box 602937
Raleigh, NC 27675                                                     Charlotte, NC 28260-2937



Buddy Wrenn                        Chambliss & Rabil                  Cozzini Bros., Inc.
8827 Champion Hills Dr.            Attn: Managing Agent               Attn: Managing Agent
Wilmington, NC 28411               3614 Haworth Drive                 350 Howard Avenue
                                   Raleigh, NC 27609                  Des Plaines, IL 60018



Bushwood Golf                      Charles Screen                     Craig Mann
Attn: Managing Agent               626 Wild Dunes Circle              8529 Galloway National Dr.
927 Sheffield Drive                Wilmington, NC 28411               Wilmington, NC 28411
Wilmington, NC 28411



C.E.S.                             Christopher Kirchoff               Damon Arne
Attn: Managing Agent               8908 Champion Hills Dr             8820 Sawmill Creek Lane
6407 Amsterdam Way                 Wilmington, NC 28411               Wilmington, NC 28411
Wilmington, NC 28405



Callaway Golf                      Clark Rabon                        Daniel Minoque
Attn: Managing Agent               8912 Woodcreek Circle              1008 Wild Dunes Circle
P.O. Box 9002                      Wilmington, NC 28411               Wilmington, NC 28411
Carlsbad, CA 92018-9002



Canandy & Son Exterminating        Clubessential, LLC                 Daniel Sams
Attn: Managing Agent               Attn: Managing Agent               428 Beach Road North
113 Sweetwater Drive               PO Box 936267                      Wilmington, NC 28411
Wilmington, NC 28411               Atlanta, GA 31193



Cape Fear Museum                   Coastal Beverage                   Darryl Fisher
Attn: Managing Agent               Attn: Managing Agent               421 White Columns Way
814 Market Street                  301 Harley Road                    Wilmington, NC 28411
Wilmington, NC 28401               Wilmington, NC 28405
     Case 19-04309-5-SWH       Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57    Page 13 of 23




David E. Grange                     Deere Credit, Inc.                 Dynamic Brands
1000 Butler National Lane           Attn: Managing Agent               Attn: Managing Agent
Wilmington, NC 28411                P.O. Box 6600                      2701 Emerywood Pkwy #101
                                    Johnston, IA 50131                 Henrico, VA 23294



David Gray                          Dennis Callanan                    Earl Caison
1501 Jupiter Hills Circle           1008 Butler National Lane          8220 Bald Eagle Ln
Wilmington, NC 28411                Wilmington, NC 28411               Wilmington, NC 28411




David Jenkins                       Derek Miller                       Earl Oxendine
8506 Hammock Dunes Dr               8925 Champion Hills Drive          8425 Fazio Drive
Wilmington, NC 28411                Wilmington, NC 28411               Wilmington, NC 28411




David McCarthy                      Directv                            Eastern Turf
604 Wild Dunes Circle               Attn: Managing Agent               Attn: Managing Agent
Wilmington, NC 28411                P.O. Box 105249                    1045 Bragg Blvd.
                                    Atlanta, GA 30348                  Fayetteville, NC 28301-4511



David Sechrist                      Diversified Energy                 Ecolab Food Safety
1004 Callawassee Island Dr          Attn: Managing Agent               Attn: Managing Agent
Wilmington, NC 28411                P.O. Box 10192                     24198 Network Place
                                    Wilmington, NC 28404               Chicago, IL 60673-1241



David Smith                         Don Reichard                       Ed Vogelsong
120 Charlestowne Sq                 8355 Vintage Club Circle           8636 Vintage Club Drive
Madison, MS 39110                   Wilmington, NC 28411               Wilmington, NC 28411




David Struder                       Donald Pastor                      Edward Weed
8550 Galloway National Drive        8711 Champion Hills Dr.            411 Black Diamond Dr
Wilmington, NC 28411                Wilmington, NC 28411               Wilmington, NC 28411




David Swick                         Dragonfly Pond Works               Empire Distributors of NC, Inc.
8545 Galloway National Dr           Attn: Managing Agent               Attn: Managing Agent
Wilmington, NC 28411                P.O. Box 1089                      4805 Las Tortugas Drive
                                    Apex, NC 27502-1089                Castle Hayne, NC 28429



David Williams                      Duke Energy Progress               Entegra Procurement Services, LLC
1811 Canaan Dr                      Attn: Managing Agent               Attn: Managing Agent
Greensboro, NC 27408-3634           PO Box 1003                        P.O. Box 360170
                                    Charlotte, NC 28201                Pittsburgh, PA 15251-6170
     Case 19-04309-5-SWH          Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57       Page 14 of 23




Ernest Northup                         Francis Pinkston                      Geraldine Curtis
8637 Vintage Club Drive                1108 Tennwood Drive                   8709 Lake Nona Drive
Wilmington, NC 28411                   Wilmington, NC 28411                  Wilmington, NC 28411




Evelyn Carpenter                       Frank Laino                           Gerard Franklin
318 Olde Point Loop                    8 Ashley Court                        924 Wild Dunes Circle
Hampstead, NC 28443                    Monroe Township, NJ 08831             Wilmington, NC 28411




Evolve Golf, Inc.                      Frank Leak                            Gery Thompson
Attn: Managing Agent                   1603 Jupiter Hills Circle             1512 Jupiter Hills Circle
805 North 4th Street                   Wilmington, NC 28411                  Wilmington, NC 28411
Wilmington, NC 28401



Ewing- Castle Hayne                    Frank Lopata                          Gesine Rosenberg
Attn: Managing Agent                   8831 Champion Hills Drive             808 Everett's Creek Dr
4805 Las Tortugas Drive                Wilmington, NC 28411                  Wilmington, NC 28411
Castle Hayne, NC 28429-6327



F.P. Fensel Supply                     Frederick Strahl                      Global Golf Sales
Attn: Managing Agent                   8313 Vintage Club Circle              Attn: Managing Agent
P.O. Box 2063                          Wilmington, NC 28411                  12233 SW 55th Street Ste 802
Wilmington, NC 28402                                                         Fort Lauderdale, FL 33330



First Citizens                         Gary Fontana                          Golf Agronomics Sand & Hauling
Attn: Managing Agent                   1804 Karsten Creek Way                Attn: Managing Agent
PO Box 27131 FCC 22                    Wilmington, NC 28411                  2165 17th Street
Raleigh, NC 27611-7131                                                       Sarasota, FL 34234



First Citizens Bank                    Gary Ramsey                           Grande Dunes Club Management
Attn: Managing Agent or Officer        8804 Olympic Lane                     Attn: Managing Agent
1202 Porters Neck Road                 Wilmington, NC 28411                  P.O. Box 14290
Wilmington, NC 28411                                                         Raleigh, NC 27620



Ford's Produce                         Gear for Sports                       Green Resource
Attn: Managing Agent                   Attn: Managing Agent                  Attn: Managing Agent
1109 Agriculture St Suite 1            12193 Collections Center Dr           P.O. Box 429
Raleigh, NC 27603                      Chicago, IL 60693                     Colfax, NC 27235



Francis Bolger                         Generator Supercenter of Wilmington   Guy Beale
418 White Columns Way                  Attn: Managing Agent                  8574 Galloway National Drive
Wilmington, NC 28411                   6756 Gordon Road                      Wilmington, NC 28411
                                       Wilmington, NC 28411
     Case 19-04309-5-SWH       Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57     Page 15 of 23




Hal Garrett                         Hillside Signs                      J.L. Glass
108 Hallbrook Farms Circle          Attn: Managing Agent                1118 Tennwood Drive
Wilmington, NC 28411                37 South Lake Road                  Wilmington, NC 28411
                                    De Ruyter, NY 13052



Happy Chef                          Howard Rockness                     Jack Halverson
Attn: Managing Agent                8424 Bald Eagle Lane                8401 Emerald Dunes Road
22 Park Place                       Wilmington, NC 28411                Wilmington, NC 28411
Butler, NJ 07405



Harold Burton                       Hubert Company                      Jack Pfisterer
402 Wild Dunes Circle               Attn: Managing Agent                8303 Vintage Club Circle
Wilmington, NC 28411                25401 Network Place                 Wilmington, NC 28411
                                    Chicago, IL 60673-1254



Harold Garrish                      Ihrie Supply Company                Jacqueline O'Grady
401 Black Diamond Drive             Attn: Managing Agent                708 Wild Dunes Circle
Wilmington, NC 28411                1020 E Whitaker Mill Rd             Wilmington, NC 28411
                                    Raleigh, NC 27608



Henry Adams                         Illuminate Electrical Services      Jake Hooks
8725 Fazio Drive                    Attn: Managing Agent                1505 Jupiter Hills Circle
Wilmington, NC 28411                P.O. Box 905                        Wilmington, NC 28411
                                    Carolina Beach, NC 28428



Herman Mogan                        Imperial Headwear Inc.              James Daly
1111 Tennwood Drive                 Attn: Managing Agent                816 Wild Dunes Cricle
Wilmington, NC 28411                One Paramount Drive                 Wilmington, NC 28411
                                    Bourbon, MO 65441



Highland Capital Corporation        In the Swim                         James Holderness
Attn: Managing Agent                Attn: Managing Agent                8906 Mahogany Run
P.O. Box 1224                       P.O. Box 505428                     Wilmington, NC 28411
Little Falls, NJ 07424-8224         Saint Louis, MO 63150-5428



Highland Capital Corporation        Inland Seafood                      James Houpt
Attn: Managing Agent                Attn: Managing Agent                8901 Saint Ives Place
5 Center Avenue                     Atlanta, GA 31145                   Wimington, NC 28411
Little Falls, NJ 07424



Highland Roofing Co.                Internal Revenue Service            James Malone
Attn: Managing Agent                Centralized Insolvency Operations   17 Primrose Ave
4310 Deer Creek Lane                P.O. Box 7346                       Floral Park, NY 11001
Wilmington, NC 28405                Philadelphia, PA 19101-7346
     Case 19-04309-5-SWH        Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57     Page 16 of 23




James Oliver                         John Barbour                       John Molchan
1005 Callawassie Island Drive        1804 Hartefield National Lane      8901 Champion Hills Drive
Wilmington, NC 28411                 Wilmington, NC 28411               Wilmington, NC 28411




James Stone                          John Bihldorff                     John Pisarek
3328 Bellewood Forest Circle         105 Elm St                         8525 Emerald Dunes Rd.
Raleigh, NC 27612                    Canton, MA 02021                   Wilmington, NC 28411




James Wilson                         John Criscione                     John Pool
1100 Tennwood Drive                  835 Old Medford Ave                630 Wild Dunes Circle
Wilmington, NC 28411                 Medford, NY 11763                  Wilmington, NC 28411




Jan Gustafson                        John Drew                          John Sawyer
8720 Lowes Island Dr.                1005 Butler National Lane          8701 Lincolnshire Lane
Wilmington, NC 28411                 Wilmington, NC 28411               Wilmington, NC 28411




Jerry Hardy                          John Dwight                        John Schoolfield
4001 Brambletye Ct.                  1520 Jupiter Hills Circle          1513 Jupiter Hill Circle
Greensboro, NC 27407                 Wilmington, NC 28411               Wilmington, NC 28411




Jerry Horton                         John Fuller                        John Starling
608 Wild Dunes                       8700 Thornblade Circle             105 Hallbrook Farms Circle
Wilmington, NC 28411                 Wilmington, NC 28411               Wilmington, NC 28411




Jim Murphy                           John Grimshaw                      John Tantillo
916 Wild Dunes Circle                8960 Woodcreek Circle              8417 Fazio Dr
Wilmington, NC 28411                 Wilmington, NC 28411               Wilmington, NC 28411




Jim Rouse                            John Lucey                         John Wilson
8900 Saint Ives Place                800 Wild Dunes Circle              8936 Woodcreek Circle
Wilmington, NC 28411                 Wilmington, NC 28411               Wilmington, NC 28411




Joe Owens                            John Millett                       Jon Beemer
4605 Fairview Dr                     8917 Champion Hills Drive          8708 Champion Hills Drive
Apt 232                              Wilmington, NC 28411               Wilmington, NC 28411
Wilmington, NC 28412
     Case 19-04309-5-SWH     Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57     Page 17 of 23




Jonathan Balkcum                  Key Equipment Finance              Margaret Gordon
109 Hallbrook Farms Circle        Attn: Managing Agent               8620 Fazio Drive
Wilmington, NC 28411              1000 S. McCaslin Blvd.             Wilmington, NC 28411
                                  Superior, CO 80027



Joseph Bassett                    Larry Ankrom                       Martin Haller
8401 Fazio Drive                  8512 Galloway National Drive       8549 Galloway National Dr
Wilmington, NC 28411              Wilmington, NC 28411               Wilmington, NC 28411




Joseph Damitz                     Larry King                         Maurice Snavely
8822 Champion Hills Drive         543 Windstar Lane                  8808 Fazio Drive
Wilmington, NC 28411              Wilmington, NC 28405               Wilmington, NC 28411




Joseph Helak                      Linda Woods                        McConnell Golf
8955 Woodcreek Circle             7927 Reunion Rd                    Attn: Managing Agent
Wilmington, NC 28411              Wilmington, NC 28411               P.O. Box 14369
                                                                     Raleigh, NC 27620-4369



JRM, Inc.                         Lloyd Peterson                     Medac Health Service
Attn: Managing Agent              7 Dunaway Court                    Attn: Managing Agent
P.O. Box 1689                     Greensboro, NC 27408               4402 Shipyard Blvd
Welcome, NC 27374-1689                                               Wilmington, NC 28403



Judy Parlatore                    Loggerhead Lawn Care               Michael Cahill
8604 Fazio Drive                  Attn: Managing Agent               8702 Interlachen Circle
Wilmington, NC 28411              P.O. Box 1592                      Wilmington, NC 28411
                                  Wrightsville Beach, NC 28480



Ken Oakes                         Louis Skrapits                     Michael Wax
8331 Vintage Club Circle          1018 Wild Dunes Circle             8815 Champion Hills Drive
Wilmington, NC 28411              Wilmington, NC 28411               Wilmington, NC 28411




Kevin Creekmore                   Lowes                              Mid-Atlantic Specialties, Inc.
8645 Vintage Club Drive           Attn: Managing Agent               Attn: Managing Agent
Wilmington, NC 28411              P.O. Box 530954                    P.O. Box 98749
                                  Atlanta, GA 30353-0954             Raleigh, NC 27624



Kevin Crowley                     Mack Braxton                       Mike Chambers
177 Steep Hill Rd                 1017 Ashes Drive Suite 202         8944 Woodcreek Circle
Weston, CT 06883                  Wilmington, NC 28405               Wilmington, NC 28411
     Case 19-04309-5-SWH        Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57   Page 18 of 23




MoonShot Foods                       Pablo Eguia                        Porters Neck Limited Partnership
Attn: Managing Agent                 P.O. Box 161239                    c/o Oliver & Cheek, PLLC
P.O. Box 1638                        Altamonte Springs, FL 32716        P.O. Box 1548
Wrightsville Beach, NC 28480                                            New Bern, NC 28563



Napa Autoparts- Ferrell, Inc.        Patrick Sullivan                   Private Club Network
Attn: Managing Agent                 1017 Calawassie Island Drive       Attn: Managing Agent
318 North Green Meadow               Wilmington, NC 28411               330 South Warminster Rd, Suite 36
Wilmington, NC 28405                                                    Hatboro, PA 19040



NC Department of Revenue             Paul DeMuro                        Protection 1/ADT
Attn: Bankruptcy Unit                1201 Futch Creek Rd.               Attn: Managing Agent
P.O. Box 1168                        Wilmington, NC 28411               PO Box 219044
Raleigh, NC 27602-1168                                                  Kansas City, MO 64121



NC Dept. of Labor, DES               Pestco Exterminating Co            R. Clark Pearson
Attn: Managing Agent                 Attn: Managing Agent               8628 Fazio Drive
P.O. Box 26504                       2921 Blue Clay Road                Wilmington, NC 28411
Raleigh, NC 27611                    Castle Hayne, NC 28429



NC DHHS                              Ping                               R. Hitchcock
Attn: Managing Agent                 Attn: Managing Agent               8656 Vintage Club Drive
2001 Mail Service Center             P.O. Box 52450                     Wilmington, NC 28411
Raleigh, NC 27699                    Phoenix, AZ 85072-2450



New Hanover County Tax Department    Pitney Bowes                       Randy Smith
Attn: Managing Agent                 Attn: Managing Agent               556 Windstar Lane
230 Government Center Dr, #190       P.O. Box 371887                    Wilmington, NC 28411
Wilmington, NC 28403                 Pittsburgh, PA 15250



Noel Gallagher                       Pitney Bowes                       Reed Taffer
1006 Butler National Lane            Attn: Managing Agent               502 Tanbridge Rd
Wilmington, NC 28411                 P.O. Box 856460                    Wilmington, NC 28405
                                     Louisville, KY 40285



Ocean Ridge Plantation               Pool Professionals of Coastal      Rich Simonetti
Attn: Managing Agent                 Attn: Managing Agent               418 Black Diamond Dr.
53 Ocean Ridge Pkwy SW               P.O. Box 91602                     Wilmington, NC 28411
Ocean Isle Beach, NC 28469           Raleigh, NC 27675-1602



Otis Elevator                        Port City Staffing                 Richard Anderson
Attn: Managing Agent                 Attn: Managing Agent               8812 Fazio Dr
PO Box 730400                        P.O. Box 7660                      Wilmington, NC 28411
Dallas, TX 75373                     Wilmington, NC 28406
     Case 19-04309-5-SWH     Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57    Page 19 of 23




Richard Ashenfelter               Richard Skurski                    Robert Ketchum
8709 Thornblade Circle            936 Wild Dunes Circle              820 Audobon Way
Wilmington, NC 28411              Wilmington, NC 28411               Apt 203
                                                                     Lincolnshire, IL 60669



Richard Carroll                   Rita Ackert                        Robert Lloyd
8709 Champion Hills Dr.           8904 Mahogony Run                  8201 Sage Valley Drive
Wilmington, NC 28411              Wilmington, NC 28411               Wilmington, NC 28411




Richard Elmer                     Rita Scull                         Robert Preddy
8323 Vintage Club Circle          8541 Galloway National Dr          415 Black Diamond Dr
Wilmington, NC 28411              Wilmington, NC 28411               Wilmington, NC 28411




Richard Ezzell                    Robert Adkins                      Robert Resh
8664 Vintage Club Drive           515 Windstar Lane                  811 John's Orchard Lane
Wilmington, NC 28411              Wilmington, NC 28411               Wilmington, NC 28411




Richard Ferguson                  Robert Boyer                       Robert Ronne
720 Wild Dunes Circle             8920 Champion Hills Drive          381 Shackleford Drive
Wilmington, NC 28411              Wilmington, NC 28411               Wilmington, NC 28411




Richard Furr                      Robert DiBona                      Rod Larmee
c/o Charles Brewer                8933 Champion Hills Dr.            808 Wild Dunes Circle
79 Woodfin Pl #206                Wilmington, NC 28411               Wilmington, NC 28411
Asheville, NC 28801



Richard Glover                    Robert Eakins                      Roger Wells
408 White Columns Way             8311 Vintage Club Circle           1205 Congressional Lane
Wilmington, NC 28411              Wilmington, NC 28411               Wilmington, NC 28411




Richard Martino                   Robert H. Goslee & Assoc.          Roger Young
8517 Galloway National Dr.        Attn: Managing Agent               8720 Fazio Dr.
Wilmington, NC 28411              513 Chestnut Street                Wilmington, NC 28411
                                  Wilmington, NC 28401



Richard Proctor                   Robert Huie                        Roland Stoner
P.O. Box 311                      8705 Fazio Drive                   8533 Galloway National Dr.
Mendham, NJ 07945                 Wilmington, NC 28411               Wilmington, NC 28411
     Case 19-04309-5-SWH      Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57     Page 20 of 23




Rolf Russart                       Ship Sticks                         Sterling Cut Glass
1013 Callawassie Island Dr.        Attn: Managing Agent                Attn: Managing Agent
Wilmington, NC 28411               324 Datura Street, Suite 400        P.O. Box 75148
                                   West Palm Beach, FL 33401           Cincinnati, OH 45275-0148



Ronald Lake                        Shipman & Wright, LLP               Steve Nickol
8717 Lincolnshire Lane             Attn: Managing Agent                430 White Columns Way
Wilmington, NC 28411               575 Military Cutoff Road, Ste 106   Wilmington, NC 28411
                                   Wilmington, NC 28405



Roy Bussewitz                      Sikes Commercial Cleaning           Steven Mayer
1511 Jupiter Hills Circle          Attn: Managing Agent                8321 Vintage Club Dr.
Wilmington, NC 28411               108 N Kerr Ave Suite H3             Wilmington, NC 28411
                                   Wilmington, NC 28405



RST                                Simmons Irrigation Supply           Steven Rothschild
Attn: Managing Agent               Attn: Managing Agent                8341 Vintage Club Circle
526 Long Leaf Acres Drive          P.O. Box 10                         Wilmington, NC 28411
Wilmington, NC 28405               Walterboro, SC 29488



Russell Zink                       Smith Turf & Irrigation             Stevens Hardware
8625 Vintage Club Drive            Attn: Managing Agent                Attn: Managing Agent
Wilmington, NC 28411               4355 Golf Acres Drive               6756 Market Street
                                   Charlotte, NC 28272                 Wilmington, NC 28405



Ruth Hogan                         Spectrum                            Suburban Propane
933 John's Orchard Lane            Attn: Managing Agent                Attn: Managing Agent
Wilmington, NC 28411               P.O. Box 70872                      240 Route 10 W
                                   Charlotte, NC 28272                 Whippany, NJ 07981



S&D Coffee and Tea, Inc.           Springer-Eubank Oil Co              Susan Mayne
Attn: Managing Agent               Attn: Managing Agent                8506 Emerald Dunes Rd.
300 Concord Parkway South          123 W. Shipyard Blvd.               Wilmington, NC 28411
Concord, NC 28026-1628             Wilmington, NC 28412



Seaview Crab Company               Stephanie Haley                     Sysco Food Services
Attn: Managing Agent               8703 Decoy Lane                     Attn: Managing Agent
1515 Marstellar Street             Wilmington, NC 28411                P.O. Box 129
Wilmington, NC 28401                                                   Selma, NC 27576



Shapemasters, Inc.                 Stephen Stubits                     Talmage Jones
Attn: Managing Agent               8900 Woodcreek Circle               8951 Woodcreek Circle
1008 Bullard Ct #202               Wilmington, NC 28411                Wilmington, NC 28411
Raleigh, NC 27615
     Case 19-04309-5-SWH        Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57      Page 21 of 23




Taylor Made Golf Company             Titleist-Acushnet Company             US Foods
Attn: TM US Wholesale Lockbox        Attn: Managing Agent                  Attn: Managing Agent
29516 Network Place                  P.O. Box 670                          P.O. Box 602211
Chicago, IL 60673-1295               Oriental, NC 28571                    Charlotte, NC 28260-2211



Telcom Communications                Tommy Ashcraft                        Valley Protiens
Attn: Managing Agent                 1822 Old Mill Creek Rd                Attn: Managing Agent
602 Grange Street                    Winnabow, NC 28479-5378               PO Box 643393
Wilmington, NC 28411                                                       Cincinnati, OH 45264



Terri Lerose                         Tony Cortiglio                        Vicky Hanes
1009 Callawassie Island Drive        8406 Emerald Dunes Rd.                8900 Mahogany Run
Wilmington, NC 28411                 Wilmington, NC 28411                  Wilmington, NC 28411




Thomas Atkins                        Toshiba Business Solutions            Virgil King
1011 Butler National Lane            Attn: Managing Agent                  624 Wild Dunes Circle
Wilmington, NC 28411                 9201 Southern Pine Blvd Ste J         Wilmington, NC 28411
                                     Charlotte, NC 28273



Thomas Bugbee                        Toshiba Financial Serivces            Visa Card
708 Squire Lane                      Attn: Managing Agent                  Attn: Managing Agent
Wilmington, NC 28411                 1310 Madrid Street, Suite 101         PO Box 672051
                                     Marshall, MN 56258                    Dallas, TX 75267



Thomas Harris                        Town Talk                             Wage Works
1509 Jupiter Hills Circle            Attn: Managing Agent                  Attn: Managing Agent
Wilmington, NC 28411                 P.O. Box 58157                        P.O. Box 8363
                                     Louisville, KY 40268                  Pasadena, CA 91109-8363



Thomas Jividen                       Triangle Chemical Company             Walker Auto and Truck Parts
8349 Vintage Club Circle             Attn: Managing Agent                  Attn: Managing Agent
Wilmington, NC 28411                 PO Box 368                            2234 Carolina Beach Rd
                                     Kinston, NC 28502                     Wilmington, NC 28401



Thomas Lee                           Tuula Hayes                           Ward & Smith, P.A.
1527 Portsmouth Place                1129 Futch Creek Rd                   Attn: Managing Agent
Wilmington, NC 28411                 Wilmington, NC 28411                  P.O. Box 7068
                                                                           Wilmington, NC 28406-7068



Thomas Myslinski                     U.S. Attorney                         Warren Deutsch
933 Wild Dunes Circle                Attn: Civil Process Clerk             8652 Vintage Club Drive
Wilmington, NC 28411                 150 Fayetteville Street, Suite 2100   Wilmington, NC 28411
                                     Raleigh, NC 27601
     Case 19-04309-5-SWH        Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57   Page 22 of 23




Waste Industries                     William Piner
Attn: Managing Agent                 1104 Tennwood Drive
P.O. Box 791519                      Wilmington, NC 28411
Baltimore, MD 21279-1519



Wayne Carlstedt                      William Randall
434 White Columns Way                408 Black Diamond
Wilmington, NC 28411                 Wilmington, NC 28411




Wayne Gibson                         William Smith
8921 Champion Hills Drive            925 Saltwood Lane
Wilmington, NC 28411                 Wilmington, NC 28411




Welch Tennis Courts, Inc.            William Terrell
Attn: Managing Agent                 8640 Fazio Drive
P.O. Box 7770                        Wilmington, NC 28411
Sun City, FL 33586



Wells Fargo Equipment Finance        Wilmington Landscaping, Inc.
Attn: Managing Agent                 Attn: Managing Agent
800 Walnut, 4th Floor                3739 Excalibur Ave
Des Moines, IA 50309                 Wilmington, NC 28403



Whalen Tennis Company                Wilmington Lawn & Leisure
Attn: Managing Agent                 Attn: Managing Agent
12 Amber Lane                        253 South Kerr Ave
Asheville, NC 28803                  Wilmington, NC 28403



William Best                         Wilson Sporting Goods
8537 Emerald Dunes Drive             Attn: Managing Agent
Wilmington, NC 28411                 P.O. Box 3135
                                     Carol Stream, IL 60132-3135



William Horwath                      Zerah Westbrook
8932 Woodcreek Circle                728 Squire Lane
Wilmington, NC 28411                 Wilmington, NC 28411




William Novotny
8952 Woodcreek Circle
Wilmington, NC 28411
         Case 19-04309-5-SWH                           Doc 1 Filed 09/19/19 Entered 09/19/19 13:01:57                       Page 23 of 23




                                                               United States Bankruptcy Court
                                                                     Eastern District of North Carolina
 In re      Porters Neck Country Club, Inc.                                                                 Case No.
                                                                                    Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Porters Neck Country Club, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 19, 2019                                                     /s/ Jason L. Hendren
 Date                                                                   Jason L. Hendren
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for Porters Neck Country Club, Inc.
                                                                        Hendren, Redwine & Malone, PLLC
                                                                        4600 Marriott Drive
                                                                        Suite 150
                                                                        Raleigh, NC 27612
                                                                        (919) 420-7867 Fax:(919) 420-0475
                                                                        jhendren@hendrenmalone.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
